Looking at the contract in its entirety, it starts out as an agreement to sell one hundred fifty bales of hops of the year 1947 upon certain described properties in Yakima county. The contract then states that the one hundred fifty bales are to be supplied first from the land described and/or other hops from crops grown or purchased by sellers. The sellers agreed that the hops would be grown "with care." There was also a provision for an advancement of twenty-five cents per pound "for growing and harvesting of such contracted hops."
Taking the instrument by its four corners, I cannot find a binding obligation to go out into the market and purchase hops sufficient to deliver one hundred fifty bales to the buyer. The provisions of the contract appear to be in conflict with each other. The agreement is ambiguous. It became the duty of the trial court to take testimony, not for the purpose of making a new contract for the parties, but to place itself in the position of the parties when the contract was drawn, and thus determine what they actually agreed to do.
BEALS, J., concurs with SCHWELLENBACH, J. *Page 825